Exhibit 99.1 Press Release COUNCIL BLUFFS, IOWA — February 14, 2011 — On February 9, 2011, Southwest Iowa Renewable Energy, LLC ("SIRE") announced its financial results for the first fiscal quarter ending December 31, 2010.SIRE reported a net loss of $396,318, or $30.16 per unit, compared to a net loss of $1,555,257 or $118.37 per unit, during the same period in 2010.Revenues totaled $62,265,743 for SIRE's first fiscal quarter of 2011 compared to $50,748,439 for the same period in 2010.For the three months ended December 31, 2010, 82% of revenues were earned from the sale of denatured ethanol with the remaining 18% of revenues earned from the sale of dry distiller's grains.In the prior year, for the three month period ending December 31, 2009, 85% of revenues were earned from the sale of denatured ethanol and 15% from the sale of dry distiller's grains. Cash and cash equivalents decreased from $3,475,565 on September 30, 2010 to $1,390,737 on December 31, 2010.Inventory increased from $8,013,153 on September 30, 2010 to $14,651,723 as of December 31, 2010.The continuing increases in corn prices resulted in a current ratio decrease from 1.41 to 1.16 for the three months ending on December 31, 2010. Brian Cahill, SIRE’s General Manager and CEO stated, “Ethanol margins opened up during the quarter ended December 31, 2010; we were able to increase our gross margin from the previous quarter with the help of our risk management strategy.We continue to work on increasing ethanol production levels and efficiencies here at SIRE.” About Southwest Iowa Renewable Energy, LLC: SIRE is an Iowa limited liability company, located in Council Bluffs, Iowa, formed in March, 2005 to construct and operate a 110 million gallon capacity ethanol plant.SIRE began producing ethanol in February, 2009 and sells its ethanol, modified wet distillers grains with solubles, and corn syrup in the continental United States.SIRE also sells its dried distillers grains with solubles in the continental United States, Mexico, and the Pacific Rim. This press release contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the “1995 Act”).Such statements are made in good faith by SIREand are identified as including terms such as “may,” “will,” “should,” “expects,” “anticipates,” “estimates,” “plans,” or similar language.In connection with these safe-harbor provisions, SIREhas identified in its Annual Report to Shareholders for the fiscal year ended September 30, 2010, important factors that could cause actual results to differ materially from those contained in any forward-looking statement made by or on behalf of SIRE, including, without limitation, the risk andnature of SIRE’s business ,andthe effects of general economic conditions on SIRE.The forward-looking statements contained in this Press Releaseare excluded from the safe harbor protection provided by Section 27A of the Securities Act of 1933, as amended (the “1933 Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).SIRE further cautions that such factors are not exhaustive or exclusive.SIRE does not undertake to update any forward-looking statement which may be made from time to time by or on behalf of SIRE. The following are condensed statements of operations for SIRE: SOUTHWEST IOWA RENEWABLE ENERGY, LLC Statements of Operations Three Months Ended December 31, 2010 (Unaudited) Three Months Ended December 31, 2009 (Unaudited) Revenues $ $ Cost of Goods Sold Cost of goods sold-non hedging Realized & unrealized hedging (gains and losses) ) Cost of Goods Sold Gross Margin Selling, General, and Administrative Expenses Operating Income Other Income (Expense) Interest income Interest expense ) ) Miscellaneous income Total ) ) Net (Loss) $ ) $ ) Weighted Average Units Outstanding—Basic & Diluted Net (loss) per unit –basic & diluted $ ) $ ) Below are condensed balance sheets: Balance Sheets ASSETS December 31, 2010 September 30, 2010 (Unaudited) Current Assets Cash and cash equivalents $ $ Restricted cash 0 Accounts receivable 0 Accounts receivable, related party Due from broker Inventory Derivative financial instruments, related party Prepaid expenses and other Total current assets Property, Plant, and Equipment Land Plant, Building and Equipment Office and Other Equipment Total Cost Accumulated Depreciation ) ) Net property and equipment Other Assets Other Financing costs, net of amortization of $2,047,586 and $1,949,651 Total other assets Total Assets $ $ Balance Sheets LIABILITIES AND MEMBERS’ EQUITY December 31, 2010 September 30, 2010 (Unaudited) Current Liabilities Accounts payable $ $ Accounts payable, related parties Derivative financial instruments Accrued expenses Accrued expenses, related parties Current maturities of notes payable Total current liabilities $ Long Term Liabilities Notes payable, less current maturities Other Total long term liabilities Commitments and Contingencies Members’ Equity Members’ capital, 13,139 Units issued and outstanding Accumulated (deficit) ) ) Total members’ equity Total Liabilities and Members’ Equity $ $ Contact: Karen Kroymann, Controller Southwest Iowa Renewable Energy, LLC
